[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            OCT 16, 2008
                                No. 08-11982              THOMAS K. KAHN
                            Non-Argument Calendar             CLERK
                          ________________________

                      D. C. Docket No. 07-00166-CV-BAE

JOSEPH W. BLACKBURN,
Representative Plaintiff and other
persons similarly situated, the
Plaintiff Class,

                                                          Plaintiff-Appellant,

                                     versus

JOHN C. CALHOUN,
GEORGE R. FERNAMBUCQ,
the Law Firm of Boyd, Fernambucq & Vincent, P.C.
and its individual partners and/or shareholders,
L. STEPHEN WRIGHT,
the Law Firm of Najjar, Denaburg, P.C.
and its individual partners and/or shareholders,
CHARLES GORHAM,
and the Law Firm of Gorham & Cason, L.L.C.
and their individual partners and/or members,


                                                     Defendants-Appellees.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                    (October 16, 2008)

Before TJOFLAT, BIRCH and HULL, Circuit Judges.

PER CURIAM:

      This RICO1 action is rooted in an Alabama divorce suit. It was brought by

the plaintiff more than four years after the decree dissolving his marriage was

entered. The defendants are the judge who presided over the case, the lawyer who

represented appellant, the lawyer who represented his then wife, another unrelated

divorce lawyer, and their law firms.

      In a thoroughgoing order, record, vol. 3 at tab 73,the district court granted

the judge summary judgment on the ground of judicial immunity, and dismissed

the claims against the remaining defendants as barred by the statute of limitations.

The court also denied plaintiff’s motion to alter or amend its judgment. Plaintiff

now appeals.

      We agree for the reasons stated in the district court’s order that plaintiff’s

claims were due to be dismissed.

      AFFIRMED.


      1
          The Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962 et seq.

                                               2